U.S. Department of Justice
Federal Bureau of Prisons

OPI: OGC
NUMBER: 1350.01
DATE: January 11, 1996
SUBJECT: Criminal Matter Referrals

1. PURPOSE AND SCOPE. To provide procedures for tracking and
referring matters for prosecution that occur in Bureau of Prisons
facilities or on Bureau of Prisons property, or involve Bureau of
Prisons staff.
2. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. All criminal matters that occur in an institution or on
institution grounds, or that involve Bureau of Prisons staff,
will be documented and tracked.
b. Each criminal matter will be formally considered for
referral to an appropriate law enforcement agency.
c. When a Warden disagrees with a U. S. Attorney's Office
decision to decline prosecution on a referred criminal matter, it
will be reviewed for possible formal re-presentation to the U. S.
Attorney.
d. If, upon re-presentation of a criminal matter, the U. S.
Attorney still does not concur with the Bureau's assessment, the
matter will be reviewed by the General Counsel's Office for
further action.
3.

DIRECTIVES REFERENCED
P.S. 1380.05

4.

Special Investigative Supervisors Manual
(08/01/95)

STANDARDS REFERENCED.

None.

5. REFERRAL OF CRIMINAL MATTERS. All criminal matters that
occur in an institution or on institution grounds, or that
involve Bureau of Prisons staff, shall be tracked as described in
Section 7 below.

P.S. 1350.01
January 11, 1996
Page 2
The Special Investigative Supervisor (SIS) shall present each
criminal matter to the Warden to determine whether it is to be
referred to the appropriate Federal, state, or local law
enforcement agency. The SIS or the Warden may consult with
institution legal staff regarding the criminal matter prior to
the referral.
6. NOTIFICATION TO LEGAL STAFF. When a case is referred to a
Federal, state, or local investigative agency for prosecution,
the SIS shall notify the institution legal staff, or the Regional
Counsel's Office if no legal staff are assigned to that
institution.
Legal staff shall follow any case referred to ensure all
prosecutions are timely.
When a criminal case is referred to the U. S. Attorney's Office
for prosecution, the SIS shall notify the institution legal staff
and the Warden as to whether the case was accepted or declined.
When a referral is declined, the Warden shall notify the Regional
Counsel's Office, and, if the Warden disagrees with the decision
to decline, shall provide a summary of the case to the Regional
Counsel with a recommendation for re-presentation of the case to
the U. S. Attorney.
The Regional Counsel shall review and discuss the matter, the
reasons for the declination, and the Warden's recommendation with
appropriate officials (including if necessary, the Warden,
Regional Director, institution legal staff, law enforcement case
agent, appropriate U. S. Attorney's Office staff, and the General
Counsel).
If, after such discussions, the Bureau believes prosecution is
appropriate, the Regional Counsel shall make a formal representation of the criminal matter to the U. S. Attorney. If
the U. S. Attorney still does not concur with the Bureau's
assessment, the matter shall be referred to the Office of General
Counsel for further action.
7. REPORTING AND TRACKING. Effective upon receipt of this
Program Statement, all institution SIS's are required to record
and report to institution legal staff criminal matters that are
appropriate for referral to law enforcement agencies.
Institutional legal staff shall track all referrals.

\s\
Kathleen M. Hawk
Director

